ACCEPTED
                                                                                                                                                               01-15-01071-cv
                                                                                                                                                   FIRST COURT OF APPEALS
                                                                                                                                                           HOUSTON, TEXAS
                                                                                                                                                       12/21/2015 11:24:44 AM
                                                                                                                                                        CHRISTOPHER PRINE
                                                                                                                                                                       CLERK




                                                                                                                              FILED IN
                                                                                                                     1st COURT OF APPEALS
                                                                                                                         HOUSTON, TEXAS
FRANK A. KING                                                                                                      12/21/2015
                                                                                                                         PHONE: 11:24:44       AM
                                                                                                                                   (512) 936-1301
Assistant Attorney General                                                                                               FAX:
                                                                                                                     CHRISTOPHER  (512) 320-0667
                                                                                                                                           A. PRINE
General Litigation Division                                                                            EMAIL: frank.king@texasattorneygeneral.gov
                                                                                                                               Clerk


                                                            December 21, 2015

                        DEFENDANTS’ REQUEST FOR REPORTER’S RECORD


Peggy Hershelman
Harris County Civil Courthouse
201 Caroline, 12th Floor
Houston, TX 77002

Re:       Cause No. 2015-23764; Thomas G. Rios, M.D. v. The University of Texas Health Science
          Center at Houston, Bella Patel, M.D. F.C.C.P., Richard W. Smalling, M.D. PhD.,
          Rackshunda Majid, M.D. and Francisco Fuentes, M.D.; in the 165th Judicial District Court
          of Harris County Texas.

        Defendants The University of Texas Health Science Center at Houston, Bella Patel, M.D.,
F.C.C.P., Richard W. Smalling, M.D. PhD, Rackshunda Majid, M.D. and Francisco Fuentes, M.D.,
(“Defendants”) are filing an accelerated appeal of this case to the First or Fourteenth Courts of
Appeals. An oral hearing on Defendant’s Plea to the Jurisdiction and Motion to Dismiss was held
on December 7, 2015. The trial court signed and entered an Order Denying Defendants’ Amended
Plea to the Jurisdiction and Motion to Dismiss on December 7, 2015. Along with this request,
Defendant has filed a notice of interlocutory appeal on December 14, 2015, and has made
arrangements to pay the court reporter's fee.

        Please prepare, file, and certify an original and one copy of the reporter’s record containing
the arguments presented at the hearing and all exhibits.

          Thank you for your assistance.

                                                                                  Very truly yours,


                                                                                  ________________________
                                                                                   Frank A. King
                                                                                   Assistant Attorney General




            P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov